      6:20-cv-00423-JFH Document 85 Filed in ED/OK on 04/28/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,

                     Plaintiff,

                        –v–                                  Case No. 6:20-cv-00423-JFH

 JEFFREY LOWE, LAUREN LOWE,
 GREATER WYNNEWOOD EXOTIC
 ANIMAL PARK, LLC, and TIGER KING,
 LLC,

                   Defendants.




   MOTION TO INTERVENE OF PEOPLE FOR THE ETHICAL TREATMENT OF
           ANIMALS, INC., PROPOSED INTERVENOR-PLAINTIFF

       Proposed Intervenor-Plaintiff People for the Ethical Treatment of Animals, Inc. (“PETA”),

through its undersigned counsel, pursuant to Fed. R. Civ. P. 24 and LCvR 7.1, respectfully moves

this Court for leave to intervene as a party plaintiff under Rule 24(a) or, in the alternative, Rule

24(b) in the above-captioned matter. In support of this Motion to Intervene, PETA incorporates

the facts, arguments and authorities set forth in its Brief in Support filed this same date.

Dated: April 28, 2021




                                                  1
     6:20-cv-00423-JFH Document 85 Filed in ED/OK on 04/28/21 Page 2 of 2




                                            Respectfully Submitted,

                                            PEOPLE FOR THE ETHICAL
                                            TREATMENT OF ANIMALS, INC.

                                            /s/ Heather L. Hintz
                                            Thomas G. Wolfe, OBA NO. 11576
                                            Heather L. Hintz, OBA No. 14253
                                            Mark E. Hornbeek, OBA No. 33198
                                            PHILLIPS MURRAH P.C.
                                            Corporate Tower, 13th Floor
                                            101 North Robinson Avenue
                                            Oklahoma City, Oklahoma 73102
                                            Telephone: (405) 235-4100
                                            Facsimile: (405) 235-4133
                                            tgwolfe@phillipsmurrah.com
                                            hlhintz@phillipsmurrah.com
                                            mehornbeek@phillipsmurrah.com

                                            Attorneys for Proposed Intervenor-Plaintiff


                               CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing was served on April 28, 2021, via the Court’s CM/ECF
system, on the following:

       Mary Hollingsworth
       mary.hollingworth@usdov.gov
       Briana Strippoli
       briana.strippoli@usdoj.gov
       Michael J. O’Malley
       Micahel.O’Malley@usdoj.gov
       Robert M. Norway
       robert.m.norway@usdoj.com
       Susan S. Brandon
       susan.brandon@usdoj.gov

       Attorneys for Plaintiff the United States of America

       Daniel J. Card
       Dan@cardlawok.com

       Attorney for Defendants

                                            /s/ Heather L. Hintz
                                               2
